Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00784-CV
____________
 
JUBRIL L.
ADELAGUN, Appellant
 
V.
 
WHITNEY
NATIONAL BANK, AS ASSIGNEE OF BANK OF HOUSTON, Appellee
 

 
On Appeal from the County Court at Law No. 1
Fort Bend
County, Texas
Trial Court Cause No.
22597
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 25, 2005.  The reporter=s record was filed September 21,
2005.  The clerk=s record was filed on October 18,
2005.  Appellant=s brief was due November 17, 2005,
but was not filed. 




On December 1, 2005, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before December 22, 2005, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  On January 5,
2006, the Court issued an order correcting the parties= names and extending the time for
appellant=s brief until January 19, 2006.  ToO date, appellant has not file a brief,
motion for extension of time, or other response to this Court=s orders.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.